DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
In the Remarks, page 7, from line 12, Applicants argued “The Office Action cites to Boudreau in Figures 4 and 5 and equates Boudreau's servicing based station 12 to Applicant's first TRP, primary mobile device 14 to Applicant's UE, and seemingly the cooperating mobile device 14 to Applicant's second TRP. Figure 4 detailed below clearly shows that there is only one equivalent TRP which is servicing base station 12. The cooperating mobile device 14 is not a TRP and is not equivalent to Applicant's second TRP as required in Applicant's claim 1.” (Emphasis added); And page 8, lines 6-9, “The cooperating mobile device 14 is used to just relay transmissions between the servicing base station 12 and the primary mobile device 14. So the cooperating mobile device 14 detailed in Figures 4 and 5 and throughout Boudreau, is essentially a relay device with no additional functionally as compared to the servicing base station 12.” Examiner respectfully disagrees. Applicants are directed to paragraph [0025] of the reference:
[0025] In a CoMP system 10, the uplink signals transmitted from the mobile devices 14 are typically received by multiple base stations 12 within a coordinating set, also referred to The term "cooperating node" refers to either a base station 20 (i.e., cooperating base station 20) or mobile device 14 (cooperating mobile device 14) in the cooperating set. For a given mobile device 14, the coordinating set typically includes a coordinating or serving base station 12 and at least one other cooperating node, which may be a cooperating base station 12 or cooperating mobile device 14.” (Emphasis added).

Thus, Examiner’s interpretation the cooperating node 14 shown in figures 4-5 as the second transmit/receive point was corrected. The rejection is maintained, therefore.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boudreau et al, US Pub. 2014/0177456, hereinafter referred to as Boudreau.
Regarding claims 1 and 19, Boudreau discloses Mobile Device Assisted Coordinated Multipoint Transmission and Reception, comprising a mobile device (see fig. 1-5, User Equipment (UE)/ Primary UE (PUE) 14) performing: determining an uplink response to be transmitted in response to a downlink transmission by a first transmit/receive point (TRP) participating in coordinated multipoint (CoMP) transmissions to the UE with a second TRP (fig. 4-5, PUE determines NACK 225 in response to downlink transmission 205 from a BS 12 participating in coordinated CoMP transmission with a coordinated UE (CUE) 14; abstract, [0007]-[0008], [0024]-[0025], and [0033]-[0034]); selecting which of the first TRP or the second TRP to transmit the uplink response to, based at least in part on the determined uplink response (see fig. 4-5, selecting BS 12 to transmit the uplink response); and transmitting the uplink response to the selected first or second TRP (fig. 4-5, transmitting NACK 225 to the BS 12).  
Regarding claims 2 and 20, Boudreau discloses wherein the uplink response comprises one of an acknowledgement (ACK) or a negative acknowledgement (NACK) (fig. 5, transmitting NACK 225 to the BS 12).     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I.	Claims 3-6 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreau as shown above, in view of Kwon et al, US Pub. 2015/0327275, hereinafter referred to as Boudreau and Kwon respectively.
Regarding claims 3 and 21, Boudreau discloses wherein: the uplink response comprises a negative acknowledgment (NACK) (see fig. 4-5, NACK message), but Boudreau does not disclose the selecting comprises selecting the second TRP. Kwon discloses the LTE-U receiver feeds back ACK/NACK in another band/channel to an access point (fig. 1, and 3-8, p. [0014]). It would have been obvious to one ordinary skill 
Regarding claims 4 and 22, Boudreau does not disclose a first set of time-frequency resources are allocated to the first TRP and a second set of time-frequency resources are allocated to the second TRP, and wherein transmitting the uplink response comprises transmitting the NACK using the second set of time-frequency resources. Kwon discloses these features at fig. 3-8. It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt the feature disclosed by Kwon into Boudreau’s system in order to improve quality of service.
Regarding claims 5 and 23, Boudreau disclose after transmitting the NACK, receiving a retransmission of the downlink transmission from the second TRP (fig. 4-5, steps 175 and 235, CUE retransmits RV1).  
Regarding claims 6 and 24, Boudreau does not disclose after transmitting the NACK, receiving a downlink control channel transmission from the second TRP.  Kwon discloses in fig. 7 and p. [0016], a downlink control format information (DCI) format can be added that aids in describing retransmitted data. It would have been obvious to one ordinary skill in the art at the time the invention was made to apply the feature disclosed by Kwon into Boudreau’s system in order to adapt with LTE system.
II.	Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreau as shown above, in view of VanPhan, US Pub. 2018/0324852, hereinafter referred to as Boudreau and VanPhan respectively.
 of the first and second TRPs using ultra-reliable low latency communication (URLLC).VanPhan discloses this feature at abstract, p. [0002], [0004]-[0005], [0029]-[0030] . It would have been obvious to one ordinary skill in the art at the time the invention was made to apply the feature disclosed by VanPhan into Boudreau’s system in order to improve quality of service.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/THAI D HOANG/Primary Examiner, Art Unit 2463